DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 11/01/2022. In the applicant’s response, claims 1-5 were amended; claims 8 was newly added. Accordingly, claims 1-8 are pending and being examined. Claims 1 are independent form.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

4-1.	Regarding independent claim 1, the claim recites “comparing one or a plurality of faces of the selected 3D models” in line 7. However, it is not clear which face from which model of “the selected 3D models” is used to compare since there are more than one selected 3D models and each of which has one or a plurality of faces. It is also not clear what said comparing is going to be compared with said one or a plurality of faces . Thus, the claim(s) do not define the metes and bound of the claimed invention with a reasonable degree of precision and particularity, and therefore are, indefinite as required by 35 U.S.C. 112(b).

4-2.	Regarding claim 5, the claim recites “wherein the spatial position of the displayed faces of the one or more 3D models resulting from the comparison represents one or a plurality of non-geometric information”. However, it cannot be understood how “the spatial position of the displayed faces…” can be represented by “non-geometric information” since the spatial position of the displayed faces is geometric information of the displayed faces. Therefore, this feature can’t be followed as the meaning of the term can’t be understood.

4-2.	Regarding claim 8, the claim faces the same issue set forth in the rejection of claim 5 above, and therefore is rejected under 35 U.S.C. 112(b

4-3.	Accordingly, dependent claims 2-8 are rejected under 35 U.S.C. 112(b).

4-4.	For purpose of examination, the claims are interpreted by the examiner’s best understanding.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Endo et al (US 2009/0110297, hereinafter “Endo”). 

Regarding claim 1, Endo disclose a computer implemented method to display a reference 3D model and more than one other 3D models in the form of a 3D scene (the method for emphasizing the difference from among the 3D models in a signal scene; see abstract and figs.1-4), the 3D scene including the reference 3D model and a plurality of the more than one other 3D models (wherein the scene includes a reference model and 5 other than the reference models; see fig.1B),, the method comprising: 
selecting 3D models to be displayed from the more than one other 3D models according to one or more criteria (wherein the 3D models are selected/extracted and displayed based on the search conditions from the user; see S1 of fig.3 and para.34; see fig.1A); 
comparing one or a plurality of faces of the selected 3D models (wherein the 3D model 802 is compared with the reference model 801 to extract the difference region; see figs.7A—7C; see para.50);  
using the one or more criteria to compute a spatial position of the selected 3D models in the 3D scene on a display unit (the difference region 813 is extracted by comparing the selected 3D model 802 with the selected reference model 801; see figs.7A—7C; see para.50; wherein the difference region is emphatically displayed; see 813 of fig.7C; see S11 of fig.3 and para.39); 
displaying the faces of the 3D models resulting from the comparison on the display unit (wherein the difference region is emphatically displayed; see 813 of fig.7C; see S11 of fig.3 and para.39); and 
marking each of the displayed faces according to a difference type issued from the comparison (wherein the difference region is emphatically marked by 813 as shown in fig.7C).  

Regarding claim 2, Endo disclose the method of claim 1, further comprising the step of constraining the marking of the displayed faces of the 3D models resulting from the comparison with regard to faces of the reference 3D model in the 3D scene according to the one or more criteria (the difference region 813 is extracted by comparing the selected 3D model 802 with the selected reference model 801; see figs.7A—7C; see para.50; wherein the 3D models 802 and 801are selected/extracted based on the search conditions from the user; see S1 of fig.3 and para.34; see fig.1A).  

Regarding claim 3, Endo disclose the method of claim 1, wherein at least one of the marked faces is displayed at least on one of the displayed 3D models (wherein the difference region is emphatically marked/displayed by 813 as shown in fig.7C).  

Regarding claim 4, Endo disclose the method of claim 1, further comprising marking each of the displayed faces according to a similarity type issued from the comparison (the difference region 813 is extracted by comparing the selected 3D model 802 with the selected reference model 801; see figs.7A—7C; see para.50).  

Regarding claim 5, Endo disclose the method of claim 1, wherein the spatial position of the displayed faces of the one or more 3D models resulting from the comparison represents one or a plurality of non-geometric information (see para.49).  

Regarding claim 6, Endo discloses the method of claim 1, the method further comprising displaying on a display unit using marked faces the other 3D models in comparison to the reference 3D model, each marking identifying the similarities and/or the differences between more than two 3D models (see “the aligning section 13 determines with respect to each of the lattice regions whether the relevant lattice region is included in the reference model,” in para.52; wherein the difference region is emphatically marked/displayed by 813, see 813 of fig.7C).

Regarding claim 7, Endo discloses the method of claim 1, wherein the similarities and the differences are presented on sub sets of the 3D models (see para.52).

Regarding claim 8, Endo discloses the method of claim 1, wherein the markings of the displayed faces of the one or more 3D models resulting from the comparison represent one or a plurality of non-geometric information (see para.49). 

Response to Arguments
8.	Applicant’s arguments, with respects to claim, filed on 11/01/2022, have been fully considered but they are not persuasive. 

8-1.	On page 4 of applicant’s response, regarding claim 1, applicant argues:
“Furthermore, the "search conditions" used in the comparison are conditions that are not based on the 3D models themselves. The comparison of Endo is executed by polygonal and apex positions approximations and sampling of 3D models as described in par. [0052]. Hence, the comparison of Endo is applied to the whole of the 3D models and is understandably computing intensive.”

The examiner respectfully disagrees with the argument for at least the following reasons. In the first instance, the exact language of the claims is “[1] selecting 3D models to be displayed from the more than one other 3D models according to one or more criteria; [2] comparing one or a plurality of faces of the selected 3D models”. As set forth in the rejection of claim 1, limitation [2] “comparing one or a plurality of faces of the selected 3D models” is rejected 35 U.S.C. 112(b) as being indefinite. Specifically, limitation [2] is not clear which face from which model of “the selected 3D models” is used to compare since there are more than one selected 3D models and each of which has one or a plurality of faces. It is also not clear what said comparing is going to be compared with said one or a plurality of faces. In the second instance, regrading feature [1], Endo, Paragraph [0034] clearly discloses “Upon accepting the input of the search conditions from the user, the input section 11 of the difference emphasizing apparatus extracts, from the three-dimensional model storage section 10, the three-dimensional models satisfying the search conditions and temporarily loads the extracted three-dimensional models in the work memory 12.” It is apparent that the "search conditions" used in the method of Endo are conditions that are based to select the 3D models themselves. Therefore, the argument is unpersuasive.

8-2.	On page 5-6 of applicant’s response, applicant argues claims 2 and 4. As explained in the rejections of the claims, the method of Endo discloses the each and every limitation in each of claims 2, 4, and 5. Specifically, the difference region 813 is extracted/displayed by comparing the selected 3D model 802 with the selected reference model 801; see figs.7A—7C; see para.50; wherein the 3D models 802 and 801are selected/extracted based on the search conditions from the user; see S1 of fig.3 and para.34; see fig.1A.

8-3.	On page 6 of applicant’s response, applicant argues claim 5.

The examiner respectfully points out that claim 5 can’t be followed as the meaning of the term can’t be understood, as set forth in the rejection of the claim under 35 USC.112(b). Specifically, it cannot be understood how “the spatial position of the displayed faces…” can be represented by “non-geometric information” since the spatial position of the displayed faces is geometric information of the displayed faces. Therefore, this feature can’t be followed as the meaning of the term can’t be understood.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        11/13/2022